Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claims 1-20 are pending in this office action. 

Priority
Priority is claimed to US Patent application # 16/200,123, filed 11/26/2018.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over various claims of application# 16/200,123, now patent# 11,036,862 B2 (referred to as ‘862 hereinafter). With regards to ‘862, claims 1-17 of ‘862 patent claim all the limitations set forth in the instant claims. Particularly, the instant independent claims 1, 8 and 15 are covered by the subject matter of the comparatively narrower independent claims 1, 7 and 13 respectively of ‘862. Similarly, the instant claims 2-7 are covered by claims 2-4, 1 and 5-6 respectively of ‘862; instant claims 9-14 are covered by claims 8-10, 7 and 11-12 respectively of ‘862; and instant claims 16-20 are covered by claims 14-16, 13 and 17 respectively of ‘862. As various limitations in the above claims of ‘862 cover the limitations of the instant claims, the instant claims are not patentably distinct from the specified claims of ‘862 as shown above. 
Further, the system and computer program product (computer-readable medium) claims carry out method steps in a computing environment of the device/system. Therefore, it would be obvious to be able to carry out steps of a method, using a system or device or by computer executable computer program product code stored in a statutory computer readable medium executed by a processor.
This is a non-provisional obviousness type double patenting rejection because the conflicting claims have been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohinder et al. (US 2017/0351862 A1, Mohinder hereinafter), in view of Todorovic (US 2017/0237754 A1).
For claim 1, Mohinder teaches a system, comprising: at least one computing device; and a data store comprising executable instructions, wherein the instructions, when executed by at least one processor (Fig. 1-3; para 0062-0066), cause the at least one computing device to at least: generate a device management console that identifies an application for installation on a client device (Fig. 1-2; para 0055-0056, 0062 – application repository 160 provides application to client devices (as guided by security services 190), wherein the application repository is generated or provided as application provider for client devices, wherein an interactive window or console is provided for application download and installation of the identified or selected application), wherein the client device comprises a security process that limits the client device to execute trusted code based on a trusted code policy (Fig. 2 elements 224, 226 stored in the memory; para 0018, 0029, 0032-0033, 0038-0039, 0057 – system management agent and trusted updater are generated or implemented, which in a security process, control the code execution based on policy or rules); 
transmit, to a management agent executed in the client device, a command to update the trusted code policy, the command to update the trusted code policy comprising instructions to whitelist the file by providing the characteristics of the file to the security process (Fig. 2 elements 224, 226 stored in the memory – as management agent that manages rule/policy-based software installation and execution; para 0023, 0055-0056, 0084, 0103-0104, 0128 - transmitting or providing the file characteristic (file certificate) for the installer file of the application being installed on the client computing device, wherein the file is categorized as a trusted file (white-listed) and the security process updates (or is authorized to update) ); and 
transmit, to the management agent, a command to install the application, wherein the management agent is a trusted installer for the client device (Fig. 2; para 0055-0056, 0062 – application repository 160 provides application to client devices as guided by security services 190, and instructing to install the selected application).
Although Mohinder discloses multiple application files and application build (para 0025, 0038, 0055 – list of required install files), which implies that an installation package comprises of application files or a build with files therein that may be compressed, uncompressed, and later extracted as well known in the art, Mohinder does not appear to explicitly teach, however Todorovic teaches unpacking an installation package for the application to identify characteristics of a file within the installation package (para 0005, 0081-0082, 0086, 0088 – packaged application files, and unpacking for installation).
Therefore, based on Mohinder in view of Todorovic, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Todorovic in the system of Mohinder, in order to provide various application bundling and deployment methods, including a widely-known method of packaging, deploying and unpacking of application packages, thereby enhancing and securing application provision process.

For claim 2, Mohinder in view of Todorovic teaches the claimed subject matter as discussed above, and Mohinder further teaches wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least: identify, through the device management console, user-defined specifications comprising: an indication to enforce the trusted code policy on the client device, and an indication to permit a management agent to be a trusted installer for the client device (para 0015, 0038, 0099, 0106 – granting privileges as an indication to enforce trusted code policy on the client device, and indication provided/specified by the updater on the user client device to identify or specify an agent/process to be a trusted installer).

For claim 3, Mohinder in view of Todorovic teaches the claimed subject matter as discussed above, and Mohinder further teaches to at least: transmit, to a provider computing device associated with a provider of the client device, a command to enforce the trusted code policy on the client device (para 0047, 0055-0057 – providing policy enforcement on client devices by the enterprise entities or providers; para 0015, 0038, 0099, 0106 – granting privileges as an indication to enforce trusted code policy on the client device, and indication provided/specified by the updater on the user client device to identify or specify an agent/process to be a trusted installer); and a command to permit the management agent to be the trusted installer for the client device, wherein the provider computing device configures the client device to: enforce trusted code, and permit the management agent as the trusted installer (para 0015, 0038, 0057, 0099, 0106 – granting privileges as an indication to enforce trusted code policy on the client device, and indication provided/specified by the updater on the client device to identify or determine an agent/process to be a trusted installer).

For claim 4, Mohinder in view of Todorovic teaches the claimed subject matter as discussed above, and Mohinder further teaches to at least identify, through the device management console, a selection of a set of client devices comprising the client device (Fig. 1 elements 110 and 120; para 0043, 0045 - corresponding to multiple user devices); and wherein the device management console identifies the application for installation on the set of client devices, the command to update the trusted code policy is transmitted to the set of client devices, and the command to install the application is transmitted to the set of client devices (para 0043, 0045, 0047, 0052-0055 –policy enforcement and application installation across multiple devices).

For claim 5, Mohinder in view of Todorovic teaches the claimed subject matter as discussed above, and Mohinder does not teach, however Todorovic further teaches wherein the installation package comprises a nested package that is unpacked to identify the characteristics of the file, the file being within the nested package (para 0081-0086, 0088 - packaged objects for installation, with nested installers, and extracted file characteristics are checked).

For claim 6, Mohinder in view of Todorovic teaches the claimed subject matter as discussed above, and Mohinder further teaches wherein the characteristics of the file to the security process comprise at least one of: a certificate, a file name, a file version, and a file hash (para 0023, 0055-0056, 0084, 0103-0104, 0128 - transmitting or providing the file characteristic (file certificate) for the installer file of the application being installed on the client computing device).

For claim 7, Mohinder in view of Todorovic teaches the claimed subject matter as discussed above, and Mohinder further teaches wherein the command to install the application comprises instructions to install the application within a container of a container application (para 0039-0040, 0119, 0126).

For claims 8-14, the claim limitations are similar to those of claims 1-7 respectively, except that claims 8-14 are method claims wherein the method is performed by the system of claims 1-7. Therefore claims 8-14 are rejected according to claims 1-7 respectively as above, wherein all of the claim limitations of claims 8-14 are covered by the cited sections of the references as shown above in claims 1-7.

For claims 15-20, the claim limitations are similar to those of claims 1-6 respectively, except that claims 15-20 are non-transitory computer-readable medium claims that perform method steps, wherein the method steps are performed by the system of claims 1-6. Therefore claims 15-20 are rejected according to claims 1-6 respectively as above, wherein all of the claim limitations of claims 15-20 are covered by the cited sections of the references as shown above in claims 1-6.

    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH JHAVERI whose telephone number is (571)270-7584. The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433